El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
tino de los motivos que alega el apelado para que deses-timemos el presente recurso de apelación es que ésta es frí-vola toda vez que la sentencia ■ apelada no es adversa ni en forma alguna perjudicial a los apelantes porque se ajusta estrictamente a lo solicitado por ellos en su .demanda.
Según la transcripción de los autos que tenemos ante no-sotros para resolver el recurso de apelación interpuesto por los demandantes contra la sentencia que por la rebeldía del demandado registró el Secretario de la corte inferior en cum-plimiento del No. 1o. del artículo 194 del Código de Enjui-ciamiento Civil, en la demanda enmendada reclamaron los demandantes que el demandado les pagase la cantidad de quince mil dólares que les debía según un contrato de prés-tamo, más los intereses de esa .cantidad desde el 12 de agosto de 1916 a razón del ocho por ciento anual y las costas del litigio; y la sentencia condenó al demandado a satisfacer a los demandantes la cantidad de quince mil dólares, los inte-reses desde el 12 de agosto de 1916 ■ a razón del ocho por ciento anual y las costas del litigio.
Como se ve, hay perfecta congruencia entre la sentencia y las reclamaciones de los demandantes pues concedió a éstos exactamente todo lo que pidieron contra el demandado.
Según el artículo 294 del Código de Enjuiciamiento Civil cualquiera parte agraviada por una resolución judicial po-drá apelar en los casos previstos en dicho código, de modo, pues, que para que pueda ser apelada una sentencia deberá agraviar a la parte que recurre de ella. TJna parte no puede apelar de un fallo o decreto rendido totalmente en su favor. Freire v. Quintero y Nat. Surety Co., 23 D. P. R. 130; Alcaide v. Morales, 26 D. P. R. 238 y 2 R. C. L. 56.
Puesto que la sentencia en este caso concedió a los de-mandantes todo cuanto ellos pidieron no vemos qué agravio puede causarles para que puedan apelar de ella y, por tanto, la apelación resulta completamente frívola.
*314No podemos suponer que los apelantes pretendan qne la sentencia condene a. cantidad distinta de la reclamada por ellos, ni tampoco en cuanto a los intereses y la fecha desde que deben pagarse porque concuerda con sus reclamaciones. Tampoco en cuanto a las costas porque en la misma forma que fueron pedidas aparecen en la sentencia. Ni podríamos nosotros por virtud de este recurso variar los pronunciamien-tos de la sentencia apelada para fijar honorarios de abogado porque siendo un deber ministerial del secretario en los ca-sos de rebeldía registrar sentencia para el pago de la cantidad especificada en la citación, sustituida én este caso por la de-manda enmendada notificada al demandado, con más las cos-tas, cumplió con ese precepto registrando, la sentencia de acuerdo con lo pedido:
Por las razones expuestas no solamente es improcedente la apelación interpuesta por los demandantes sino que además es frívola por lo que debemos desestimar el presente recurso.

Declarada, con lugar la moción y desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.